COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN RE: JAIME LUEVANO,

Relator.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-10-00170-CV
 
AN ORIGINAL PROCEEDING 

IN MANDAMUS




 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
            Jaime Luevano, pro se, has filed a petition for writ of mandamus requesting this Court to
compel the District Attorney and Sheriff of El Paso County to “stop their pattern of harassment
campaign and to conspire . . .” against Relator.
            This Court does not have authority to issue a writ of mandamus against the Respondents
in this case.  See Tex.Gov’t Code Ann. § 22.221(b)(Vernon 2004).  Therefore, the mandamus
relief requested is DENIED. 



July 7, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.